DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MARCUS T. HOSTZCLAW,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1472

                              [July 26, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey J. Colbath,
Judge; L.T. Case No. 502011CF003931A.

  Marcus T. Hostzclaw, Sanderson, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.